Citation Nr: 0009885	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-28 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from August 1967 to April 
1968.

This appeal arises from a May 1997 rating decision which 
continued a non-compensable disability evaluation for left 
ear hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The veteran's left ear hearing loss is manifested by an 
average puretone decibel loss of 61 with 54 percent 
discrimination ability.  For rating purposes the veteran's 
nonservice-connected right ear hearing is considered to be 
normal.


CONCLUSION OF LAW

A compensable evaluation for left ear hearing loss is not for 
assignment.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a compensable evaluation for left ear 
hearing loss.  The Board finds that this claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim that is plausible.  
We are also satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the veteran's service-connected left ear hearing 
loss.  The Board has identified nothing in this historical 
record which suggests that the current evidence of record is 
not adequate to fairly determine the rating to be assigned 
for this disability.  Moreover, the Board has concluded that 
this case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical history and 
findings pertaining to this disability.

The veteran initiated his claim for a higher disability 
evaluation in March 1997 and has contended that he is unable 
to talk on the telephone or carry on conversations without 
asking persons to repeat themselves.

In May 1997, on a Department of Veterans Affairs (VA) 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT

40
55
70
75
60
LEFT

40
60
65
80
61

The average pure tone decibel loss in the right ear was 60 
and the average pure tone decibel loss in the left ear was 
61.  Speech audiometry revealed speech recognition ability of 
54 percent in the right ear and of 54 percent in the left 
ear.  The diagnosis was mild to severe sensorineural hearing 
loss with word recognition significantly reduced bilaterally 
consistent with audiogram.

Evaluation of unilateral defective hearing ranges from 
noncompensable to 10 percent and is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second (Hertz). To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity though Level XI for profound 
deafness.

Where impaired hearing is service-connected in only one ear, 
in order to determine the percentage evaluation, the non-
service connected ear will be assigned a Roman Numeral 
designation for hearing impairment of Level I.  38 C.F.R. 
§ 4.86(f) (1999).  In such situations, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at Level XI.  38 C.F.R. § 4.85 and Part 4, 
Code 6101 (1999).

Under the VA rating standards that became effective on 
December 18, 1987, Diagnostic Code 6100 provides that a non-
compensable disability evaluation will be assigned where the 
average puretone decibel loss in one ear is 61 with 54 
percent discrimination ability, Level VII, and the other ear 
is rated as normal, Level I.  For a 10 percent disability 
evaluation for left ear hearing loss, Diagnostic Code 6101 
requires that a veteran who is not service connected for 
hearing loss in one ear must have average puretone decibel 
loss in the ear for which service connection is in effect of 
at least 98 with 44 to 50 percent discrimination ability or 
at least 82 to 89 with 36 to 42 percent discrimination 
ability.  As the veteran is not shown to be experiencing the 
required hearing loss, a compensable evaluation is not for 
assignment.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.87, Diagnostic 
Code 6100.

Recently added regulatory provisions provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, VA 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral with each ear evaluated 
separately.  In addition, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, VA will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral and that numeral will 
then be elevated to the next higher Roman numeral with each 
ear evaluated separately.  However, as the veteran's left ear 
hearing loss does not meet the puretone thresholds set out in 
either of these provisions, neither is for application.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).  Further, the Board finds in this 
case the disability picture is not so exceptional or unusual 
so as to warrant an evaluation on an extraschedular basis.  
It has not been shown that the disability caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  38 C.F.R. § 3.321(b)(1) (1999).  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a compensable evaluation for a left ear 
hearing loss is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

